Citation Nr: 1639250	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1986, September 1990 to May 1991 and January 2003 to May 2004.

This matter is on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's cervical spine disorder was not shown in service or for many years thereafter, and is not related to service or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for a cervical spine disorder, which he contends is secondary to his service-connected left shoulder disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical spine disorder while in service.  Significantly, the Veteran's separation physical examination in October 2004 fails to document any complaints of or observed symptoms related a cervical spine disorder.  

In fact, the post-service evidence does not reflect symptoms related to a cervical spine disorder for many years after the Veteran left active duty service.  Specifically the first indication of such a disorder was not until December 2010, where he complained of pain in the right shoulder, but imaging noted disc protrusions at the C5-C6 and C6-C7 discs.  The Board emphasizes that this first indication of a cervical spine disorder is approximately 6 years after he left his last period of active duty service.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a cervical spine, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Specifically, in a January 2012 statement by a private physician, the Veteran stated that he experienced "significant left-sided neck pain to his shoulder for several months" after an in-service injury to his left shoulder.  However, the Board determines that this history of continued symptomatology since active service, while competent, is nonetheless not accurate.  Not only were no complaints of neck pain observed in service, but the Veteran has on repeated occasions denied any neck pathology until he was evaluated in 2010.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

As an initial matter, the evidence of record does not indicate that the Veteran's cervical spine disorder is related to active duty service.  Notably, in addition to the fact that such symptoms were not shown in service, none of the post-service evidence establishes a relationship between his cervical spine disorder and active duty service, nor has any treating physician opined that such a relationship exists.  

As for whether the Veteran's cervical spine disorder may be related to his service-connected left shoulder disability, the Board places significant value on the opinion of a VA examiner who evaluated the Veteran's symptoms in August 2011.  On that occasion, the Veteran stated that he did not recall pain to his neck in service, but began to experience pain in the right shoulder in 2010.  When he was evaluated for his right shoulder complaints, his cervical spine disorder was discovered.  

After a thorough examination of the Veteran, the VA examiner diagnosed degenerative disc disease in the cervical spine, but determined that the Veteran's cervical spine disorder was less likely than not related to his left shoulder disability.  In providing this opinion, the examiner noted that while sometimes shoulder and neck symptoms can be interrelated, it is the cervical spine disorder that is first, which was not the case here, since the cervical spine symptoms arose years after his shoulder injury.  The examiner also noted that, given the degenerative nature of the disorder, it was more likely that the Veteran's cervical spine symptoms were related to the natural ageing process.  

The Board is aware that the Veteran's representative has argued that the VA examiner's rationale was inadequate, and has recommended a new VA examination be conducted.  However, the Board finds that the examination was adequate for evaluation purposes.  

Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the rationale the examiner provided is sufficient for the Board to conclude that the likelihood that the Veteran's cervical spine disorder was caused by a left shoulder disability is minimal.

Recognition is also given to a note written by a private physician in January 2012, who stated that VA should reconsider whether the Veteran's cervical spine disorder was related to his left shoulder disability.  However, this physician did not actually provide an opinion that relates the two, only that VA should reconsider the claim.  

In any event, such an opinion would have been of minimal probative value, given the fact that it would be based on statements made by the Veteran that are contrary to his previous statements made throughout the course of the appeal.  As such, this evidence does not outweigh the probative value of the VA examiner's opinion.   

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his cervical spine disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a cervical spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because arthritic disorders such as the case here are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's cervical spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  

The Veteran has also been provided with a VA examination.  Upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R.  § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




ORDER

Service connection for a cervical spine disorder, to include as secondary to a service-connected left shoulder disability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


